Exhibit 10.4

 



SHARE CAP AGREEMENT

 

Reference is made to the Warrant Exercise Agreement (the “Agreements”), dated as
of June 6, 2018, by and between Brainstorm Cell Therapeutics Inc., a Delaware
corporation (the “Company”), and each of the undersigned Holders, and the New
Warrants issued pursuant thereto. Capitalized terms used but not defined herein
shall have the meaning set forth in the Agreements.

 

IN CONSIDERATION of the mutual covenants contained in the Agreements, and for
good and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Holders and the Company agree as follows:

 

Each of the undersigned Holders hereby agrees and covenants that,
notwithstanding anything to the contrary in the Agreement or the New Warrant,
the New Warrants shall not be exercisable for an aggregate amount of Warrant
Shares in excess of the Share Cap (defined below) until after the six-month
anniversary of the date the New Warrants were issued to the undersigned by the
Company.  The “Share Cap” shall mean [_______] shares of Common Stock of the
Company.

 

HOLDERS:

 

Name of Holder:

 

Signature of Authorized Signatory of Holder:    

 

Name of Authorized Signatory:    



 

Title of Authorized Signatory:  

 

 

Name of Holder:

 

Signature of Authorized Signatory of Holder:    

 

Name of Authorized Signatory:    

 

Title of Authorized Signatory:  

 

 

COMPANY:

 

BRAINSTORM CELL THERAPEUTICS INC.

 

By:    

Name: Chaim Lebovits

Title: President and Chief Executive Officer



 

